PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/883,091
Filing Date: 14 Oct 2015
Appellant(s): ADP, LLC



__________________
John J. Bruckner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 March 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The appellant argues:
[T]he Zhang, Graham, Nawle and/or Lavoie (and/or Headlund) references do not disclose or suggest wherein the node of interest includes a plurality of images that are joined to indicate that a single employment position corresponding to the node of interest is filled by a plurality of persons … because none of the paragraphs and figures of Zhang, Graham, Nawle and/or Lavoie (and/or Headlund) cited by the Office Action disclose or suggest [these limitations].

Instead, paragraphs [0057], [0074], [0079], [0083] and Figures 2G and 2M of Lavoie describe and show images that are grouped to indicate qualification as “incomplete, does not meet, somewhat meets, fully meets, exceeds or far exceeds.” Please see Figure 2M of Lavoie. These Lavoie groups indicate how well qualification criterion of Lavoie are met.

The examiner respectfully disagrees.  Lavoie discloses a project object may be identified as a goal (P. 0057) and a plurality of members may be associated with a project object and images of each member associated with a project may be displayed in an interface for the project (P. 0064, Fig. 2G).  Data visualization is provided through a user interface with which users visually analyze properties (owner, dependencies, alignment, status, projected completion dates) associated with goals using organizational charts (P. 0074).  A block diagram depicts a user interface for viewing a plurality of objects associated with one or more users, the objects including goals, tasks, and projects, as well as viewing a status of each object, in a hierarchical visualization of the plurality of objects (P. 0079), leveraging the corporate hierarchy to allow users to aggregate indicators of progress on tasks, goals and dependencies up levels in the hierarchy based on alignment (P. 0083, Fig. 2M).  In Fig. 2M, while a “Final Rank Section” bar is displayed at the top of the window, the interface is not identified in the written description as relating to ranking employees.  In fact, the interface is described as displaying users associated with each of a plurality of objects, e.g. a project object, in a hierarchical visualization of objects, and a plurality of users are shown associated with a single goal, task or project.  Furthermore the alignment of the user and the goals, tasks or projects is evident along a vertical axis as well as a horizontal axis.  Therefore, both Fig. 2G and 2M show images of each user in a grouping of users assigned to a specific project.

The appellant argues:
Additionally, one of ordinary skill in the art at the time the instant application was filed could not have combined the elements from the references by known methods to meet the claimed combination of elements with no change in their respective functions.

The Office Action is improperly changing the function of the elements taught by the references because one of ordinary skill in the art at the time the instant application was filed could not have combined the elements from the references by known methods to meet the claimed combination of elements with no change in their respective functions. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further, at page 30 the Office Action argues that the examiner combined Lavoie with Zhang for these limitations. However, the only way the Office Action can combine these features of Lavoie and Zhang is by improperly changing their respective functions. The Office Action advances the canard that the written description of Lavoie does not talk about ranking when Figure 2M from the same reference clearly shows a Final Rank Section bar. This is improper because all evidence pertaining to the objective indicia of non-obviousness must be considered before reaching an obviousness conclusion. See, e.g., Jn re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig., 676 F.3d 1063, 1076 (Fed. Cir. 2012).

The examiner respectfully disagrees.  As noted above, in Fig. 2M of Lavoie, while a “Final Rank Section” bar is displayed at the top of the window, the interface is not identified in the written description as relating to ranking employees.  In fact, the interface is described as displaying users associated with each of a plurality of objects, e.g. a project object, in a hierarchical visualization of objects, and a plurality of users are shown associated with a single goal, task or project.  Therefore, both Fig. 2G and 2M show images of each user in a grouping of users assigned to a specific project or task.  Although Lavoie does not describe a project or task as being an “employment position”, an employment can reasonably be described as a task performed by an employee of a company.
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The primary reference Zhang and the secondary reference LaVoie are directed to applications for viewing and organizing company employee positions.  Zhang explicitly discloses that information about an employee may be displayed in a node of the corporate hierarchical chart.  Lavoie discloses a hierarchical arrangement displayed for employee assignments.  There are clear common elements disclosed in each reference.  Lavoie would add useful information to be displayed for each employee in Zhang.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN M HEFFINGTON/Examiner, Art Unit 2177                                                                                                                                                                                                        
Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177     
                                                                                                                                                                                                   /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.